Title: To Thomas Jefferson from John Smith, 30 August 1803
From: Smith, John
To: Jefferson, Thomas


          
            
              Sir
            
            West Florida August 30th 1803
          
          The Cession of the Island of New Orleans, and of Louisiana to the United States, is the most important event that has taken place since the establishment of the Federal Constitution. It will not only give us weight in the Commercial & political scale of European Governments, but, that of national Character and respectability in all the world. It will preserve peace and harmony among ourselves, and secure us from the raging storm, that is now bursting with reiterated terror on the Belligerent powers of Europe. This Cession secures to us the navigation of the Missisippi, and its waters on both sides. It will open to our nation a source of wealth. The Province of Louisiana, being about fifty leagues in breadth from east to west and stretching from the Bay of Mexico on the south, to an unknown Region in the north, will not only afford us a large extent of fertile soil, abounding with navigable streams, admirably calculated both for commerce and agriculture, but if suitable encouragement is given to its population and Culture, we shall soon be effectually secured from invasion in this quarter. It is said that Mr Munroe has gone to Spain, to negociate for Florida. I wish him success in making a fair purchace. But it is with deep regret, that I further hear, that our Minister has gone to Madrid to exchange Louisiana for Florida. This policy would be unwise, and especially at this moment. True, we would by this exchange, have the East side of the Missisippi entire, but in a short time we may have both without feeling the price. Already we have all the navigable waters leading into the Mississippi—Florida is settling with great rapidity by the Americans—All the good land will very soon be entered and settled. His Catholic Majesty must know that this tract of Country will accumulate expence to him, and therefore will in a few years dispose of it for a small consideration—At any rate, Louisiana is of infinitely more value and importance then Florida can possibly be. And permit me to observe that having possession of both sides of the Mississippi (which will be of more value then any other River in north America) we shall form an invincible Bulwark to the western Country, and the epoch of its commercial, manufacturing and political importance. 
          I think, Sir, it will be indispensible after the exchange of the ratification of the treaty, to take immeadiate possession of such part of this Country as we may have a right to claim. 
          I shall in a few days leave this for the City Washington. 
          
          Be pleased to accept the assurance of the high consideration and respect with which I am Sir your most Obedient And very Humble Servt
          
            
              John Smith
            
          
        